Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The closest prior art considered is previously cited 1. Kaditz et al (US20170007148A1) (herein after Kaditz), Zhou et al (US10636141B2) (herein after Zhou) and Odry et al (US20200020098A1) (herein after Odry.) Kaditz teaches, a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner (Fig. 1. Para. [0071]), comprising: an input interface configured to receive input data having a data structure corresponding to an input vector indicating a percentage of one or more types of MRI sequences to be performed (Fig. 1, 8. Para. [0071]); and a conditional generative artificial neural network configured to be trained — to generate setting parameters for the MRI sequence to be performed based on the input data received from the input interface relating to the MRI sequence (Fig. 1, Para. [0226]); wherein the conditional generative artificial neural network is provided with conditions to be fulfilled with respect to the percentage of the one or more types of MRI sequences to be performed so as to generate setting parameters for one T1-weighted MRI sequence, one T2-weighted MRI sequence, and one proton-density-weighted (PD-weighted) MRI sequence (Fig. 2, Para [0081]) The conditional generative artificial neural network being conditional such that setting parameters are generated for; and one proton-density-weighted MRI sequence. (Fig. 2, Para. [0081].) 
2.	A non-transitory computer readable medium loaded onto a control computer of a magnetic resonance imaging (MRI) scanner for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed (Fig. 1, 8, Para. [0261]), the non-transitory computer readable medium having instructions stored thereon that, when executed by the control computer, cause the MRI scanner to: receive input data indicating a percentage of one or more types of MRI sequences to be performed. The non-transitory computer readable medium having instructions stored thereon that, when executed by the control computer, in the form of a data structure corresponding to an input vector indicating a percentage of one or more types of MRI sequences to be performed (Fig. 1, 8. Para. [0262].) 
3.	A computer-implemented method for establishing a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner (Fig. 5, Para. [0155]; Fig. 1. Para. [0071]; Fig. 1, Para. [0077]; Fig. 2, Para. [0081]), the method comprising: operating an MRI scanner to receive input data input data in the form of a data structure corresponding to an input vector indicating a percentage of one or more types of MRI sequences to be performed.
4.	Zhou teaches, and a conditional generative artificial neural network configured to be trained as part of a conditional generative adversarial net (Fig 1, Col. 4, Ln. 5-12); the conditional generative adversarial net comprising the conditional generative artificial neural network as a generative part and a conditional discriminative artificial neural network as a discriminative part, (Fig 1, Col. 4, Ln. 5-12.)
5.	Odry teaches, a computer-implemented method for establishing a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner  (Fig. 8A, Para. [0083]), the method comprising: operating an MRI scanner to generate training data comprising input data relating to the MRI sequence to be performed, the input having a data structure corresponding to an input vector data including corresponding setting parameters as labels and indicating a percentage of one or more types of MRI sequences to be performed (Fig. 8A, Para. [0085]); operating the MRI scanner to generate a conditional generative artificial neural network and a conditional discriminative artificial neural network (Fig. 8A, Para. [0086]); operating the MRI scanner to train the conditional generative artificial neural network using the training data, the conditional generative artificial neural network being trained such that the setting parameters for MRI sequences to be performed are generated based on the input data, (Fig. 8A, Para. [0086]); the conditional generative artificial neural network being provided with conditions to be fulfilled with respect to the percentage of the one or more types of MRI sequences to be performed such that setting parameters are generated for, respectively, at least one T1-Fig. 8A, Para. [0084]); operating the MRI scanner to train the conditional discriminative artificial neural network using the training data and the setting parameters generated by the conditional generative artificial neural network (Fig. 8A, Para. [0088]), the trained conditional discriminative artificial neural network being configured to discriminate, for each respective one of the setting parameters from among the generated setting parameters, whether each setting parameter is associated with the training data or is associated with the setting parameters generated by the conditional generative artificial neural network (Fig. 8A, Para. [0088]), the conditional generative artificial neural network being further trained until the conditional discriminative artificial neural network is unable to discriminate the training data from the setting parameters generated by the conditional generative artificial neural network (Fig. 8A, Para. [0089]); and operating the MRI scanner to perform MRI sequences in accordance with the received input data and the setting parameters generated using the trained conditional generative artificial neural network (Fig. 8A, Para. [00111].)
6.	The prior art does not teach or suggest in combination with the rest of the limitations in the claim, “wherein the conditions to be fulfilled are provided to the conditional generative artificial neural network as a concatenation of a condition vector with the input vector, and wherein the condition vector has a data structure comprising non-zero entries that respectively indicate a percentage of the one or more types of MRI sequences to be performed.”

Allowable Subject Matter
7.	Claims 1 – 5, 7 – 20 allowed.
8.	The following is an examiner’s statement of reasons for allowance:
9.	In re claim 1, the prior art does not teach or suggest in combination with the rest of the limitations in the claim, “wherein the conditions to be fulfilled are provided to the conditional generative artificial neural network as a concatenation of a condition vector with the input vector, and wherein the condition vector has a data structure comprising non-zero entries that respectively indicate a percentage of the one or more types of MRI sequences to be performed.”
10.	In re claim 10, the prior art does not teach or suggest in combination with the rest of the limitations in the claim, “wherein the conditions to be fulfilled are provided to the conditional generative artificial neural network as a concatenation of a condition vector with the input vector, and wherein the condition vector has a data structure comprising non-zero entries that respectively indicate a percentage of the one or more types of MRI sequences to be performed.”
11.	In re claim 12, the prior art does not teach or suggest in combination with the rest of the limitations in the claim, “wherein the conditions to be fulfilled are provided to the conditional generative artificial neural network as a concatenation of a condition vector with the input vector, and wherein the condition vector has a data structure comprising non-zero entries that respectively indicate a percentage of the one or more types of MRI sequences to be performed.”
12.	In re claim 15, the prior art does not teach or suggest in combination with the rest of the limitations in the claim, “wherein the conditions to be fulfilled are provided to the conditional generative artificial neural network as a concatenation of a condition vector with the input vector, and wherein the condition vector has a data structure comprising non-zero entries that respectively indicate a percentage of the one or more types of MRI sequences to be performed.
13.	Claims 2 – 5, 7 and 9 are allowed due to their dependencies on claim 1. Claim 18 is allowed due to its dependency on claim 2. Claim 8 is allowed due to its dependency on claim 7. Claim 19 is allowed due to its dependency on claim 18. Claim 20 is allowed due to its dependency on claim 19. Claim 13 is allowed due to its dependency on claim 12. Claim 14 is allowed due to its dependency on claim 13. Claim 16 is allowed due to its dependency on claim 15. Claim 17 is allowed due to its dependency on claim 16.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868